Citation Nr: 1206427	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  04-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right hand disorder, claimed as Raynaud's syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
This case was previously before the Board in June 2007 and September 2010 and was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has Raynaud's syndrome of the right hand that is a result of an injury sustained during service.  Although additional development was conducted pursuant to the Board's September 2010 remand, the medical evidence remains insufficient to adjudicate this claim.

In March 1972, the Veteran was surgically treated for a laceration to his right wrist that involved the tendons and a complete transection of the radial artery.  

In December 2007, the Veteran was afforded a VA neurological examination which showed he had sensory neuropathy of the right hand which was more likely than not secondary to his laceration injury in service.  A March 2009 rating decision granted service connection for sensory neuropathy of the right hand.  

The present claim was remanded to the RO in September 2010 for the RO to solicit an opinion from a VA examiner as to whether the Veteran's Raynaud's syndrome of the right hand is a result of his March 1972 in-service injury.  

In September 2010, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's claims file and performed a physical examination of the Veteran.  The examiner noted no discolorations on either hand.  He opined that the Veteran's Raynaud's syndrome is less likely as not related to his injury in service.  As a rationale, the examiner stated that the treatment records show that in September 2002, the Veteran presented with symptoms of Raynaud's in his left finger and an April 1999 diagnosis was of bilateral Raynaud's disease.  However, the Veteran only injured his right hand during service.  Therefore, the examiner concluded that if the Raynaud's was due to his in-service injury, it would be present in only the injured right hand and not in both hands.

The examiner bases his opinion on an exclusionary principle, but failed to answer the direct question of whether the Veteran's Raynaud's syndrome in his right hand is etiologically related to his in-service right hand injury.  Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification of the examiner's opinion. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate). 
  
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a right hand disorder, to include Raynaud's syndrome, that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must return the claims file to the examiner who conducted the September 2010 VA examination.  If that examiner is unavailable, the RO/AMC must afford the Veteran the medical examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiry:

a. Is the Veteran's Raynaud's disorder of the right hand etiologically related to his in-service injury to his right hand?

b. In forming his opinion, the examiner's attention is directed to the following:

i. A December 1998 record noting that the Veteran complained of numbness for the prior 2 to 3 months in the right hand, where his fingers would turn white and symptoms worsened with exposure to cold;  

ii. A January 1999 record in which the Veteran complained of coldness, pain, and pallor of the right hand since the weather had turned cold and the physician opined that this could be due to the in-service right wrist injury, but the injury occurred 26 years earlier, and the pain was of recent onset;

iii. A February 1999 record discussing a possible bypass in the right upper extremity to relieve his Raynaud's symptoms and a suggestion to keep the hand warm; 

iv. A March 1999 record where the physician noted a new diagnosis of Raynaud's phenomenon;  

v. An April 1999 treatment record noting Raynaud's in the right hand, greater than the left;

vi. A 2000 amputation of the left index finger;

vii. A September 2002 VA treatment note in which the Veteran was assessed with Raynaud's disease and told that he needed to quit smoking, as his distal pulse was faint on the left radial pulse;  

viii. A January 2003 record which noted that the Veteran had "Raynaud's disease, reported probably peripheral vascular disease;" 

ix. An October 2003 statement in which the Veteran noted that his right hand became very painful, turned white, and was sensitive to the cold;

x. A December 2004 assessment of right arm Raynaud's type phenomenon; 

xi. A December 2007 VA neurological examination which showed he had sensory neuropathy of the right hand which was more likely than not secondary to his laceration injury in service;

xii. A January 2008 complaint of pain to the right hand and wrist;

xiii. A June 2008 VA examination in which the Veteran complained of his hand turning colors in cold weather, and of his right hand feeling aching and throbbing;  

xiv. An October 2008 diagnosis of DeQuervain's syndrome of the right wrist; and

xv. A July 2009 VA nerves examination report in which the Veteran complained of constant pain and the inability to grip things and the examiner found that the Veteran had compressive neuropathy of the right median nerve with decrease in light touch in the distribution of median nerve. 

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for Raynaud's syndrome of the right arm to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


